Case 20-41308        Doc 336     Filed 04/17/20 Entered 04/17/20 10:50:37             Main Document
                                             Pg 1 of 5


                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION


  In re:                                              )   Chapter 11
                                                      )
  FORESIGHT ENERGY LP, et al.,                        )   Case No. 20-41308-659
                                                      )
                        Debtors.                      )   (Jointly Administered)
                                                      )
                                                  )       Related Docket No.: 123

                         DECLARATION AND DISCLOSURE
                        STATEMENT OF MICHAEL J. BARRIE
           ON BEHALF OF BENESCH, FRIEDLANDER, COPLAN & ARONOFF LLP

                Michael J. Barrie, declares and says:

                1.      I am a partner of Benesch, Friedlander, Coplan & Aronoff LLP, which has

 its principal office located at 200 Public Square, Suite 2300, Cleveland, Ohio 44114 (the “Firm”).

                2.      Foresight Energy LP and its affiliated debtors and debtors in possession in

 the above-captioned cases (the “Debtors”) have requested that the Firm provide services to the

 Debtors, and the Firm has consented to provide those services.

                3.      The Firm may have performed services in the past and may perform services

 in the future, in matters unrelated to these chapter 11 cases, for persons that are parties in interest

 in the Debtors’ chapter 11 cases. As part of its customary practice, the Firm is retained in cases,

 proceedings, and transactions involving many different parties, some of whom may be represented

 or be claimants or employees of the Debtors, or other parties in interest in these chapter 11 cases.

 The Firm does not perform services for any such person in connection with these chapter 11 cases.

 In addition, the Firm does not have any relationship with any such person, such person’s attorneys,

 or such person’s accountants that would be adverse to the Debtors or their estates with respect to

 the matters on which the Firm is to be retained.
Case 20-41308        Doc 336     Filed 04/17/20 Entered 04/17/20 10:50:37              Main Document
                                             Pg 2 of 5


                4.      Neither I nor any partner or associate of the Firm, insofar as I have been

 able to ascertain, holds or represents any interest adverse to the Debtors or their estates with respect

 to the matters on which the Firm is to be employed.

                5.      Neither I nor any partner or associate of the Firm has agreed to share or will

 share any portion of the compensation to be received from the Debtors with any person other than

 partners and associates of the Firm.

                6.      The Debtors owe the Firm $33,008.34 for prepetition services.

                7.      The Firm is conducting further inquiries regarding its retention by any

 creditors of the Debtors, and upon conclusion of that inquiry, or at any time during the period of

 its employment, if the Firm should discover any facts bearing on the matter described herein, the

 Firm will supplement the information contained in this Declaration.

                8.      Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury under the

 laws of the United States of America that the foregoing is true and correct, and that this Declaration

 was executed on April 17, 2020.

                                                  /s/ Michael J. Barrie
                                               Michael J. Barrie
                                               Partner, Benesch, Friedlander, Coplan & Aronoff LLP




                                                    2
Case 20-41308        Doc 336     Filed 04/17/20 Entered 04/17/20 10:50:37              Main Document
                                             Pg 3 of 5



                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

 In re:                                         )   Chapter 11
                                                )
 FORESIGHT ENERGY LP, et al.,                   )   Case No. 20-41308-659
                                                )
                Debtors.                        )   (Jointly Administered)
                                                )
                                                )   Related Docket No.: 123

                                 RETENTION QUESTIONNAIRE

 To Be Completed by Professionals Employed By: Foresight Energy LP, et al. (the “Debtors”)

 DO NOT FILE THIS QUESTIONNAIRE WITH THE COURT.
 RETURN IT FOR FILING BY THE DEBTORS TO:

 Paul, Weiss, Rifkind, Wharton & Garrison LLP
 1285 Avenue of the Americas
 New York, NY 10019
 Attention: Alice Belisle Eaton and Patrick M. Steel

 All questions must be answered. Please use “none,” “not applicable,” or “N/A” as appropriate.
 If more space is needed, please complete on a separate page and attach.

 1.       Name and address of firm:
                 Benesch, Friedlander, Coplan & Aronoff LLP
                 200                     Public                     Square,                    Suite
 2300__________________________________________
                 Cleveland, OH 44114                                                         ______




          Date of retention:     October 2, 2017
 2.       Brief description of services to be provided:
                 General legal services, including litigation and regulatory matters




 3.       Arrangements for compensation (hourly, contingent, etc.)
Case 20-41308      Doc 336     Filed 04/17/20 Entered 04/17/20 10:50:37          Main Document
                                           Pg 4 of 5


                Hourly
      (a)       Range of hourly rates (if applicable):       $245-$730 (average $490)
      (b)   Estimated average monthly compensation based on prepetition retention (if firm
      was employed prepetition):       $5,000-$10,000

 4.   Prepetition claims against any of the Debtors held by the firm:
      Amount of claim: $               $33,008.34
      Date claim arose:                A/R as of Petition Date
      Source of claim:                 Legal services

 5.   Prepetition claims against any of the Debtors held individually by any of the firm's
      professionals:

      Name:                                   N/A
      Status:                                 N/A
      Amount of claim: $                      N/A
      Date claim arose:                       N/A
      Source of claim:                        N/A

 6.   Stock of any of the Debtors currently held by the firm:
      Kind of shares:                  N/A
      No. of shares:                   N/A

 7.   Stock of any of the Debtors currently held individually by any of the firm's professionals:

      Name:                                   N/A
      Status:                                 N/A
      Kind of shares:                         N/A
      No. of shares:                          N/A

 8.   Disclose the nature and provide a brief description of any interest adverse to the Debtors
      or to their estates for the matters on which the firm is to be employed.

                               N/A
Case 20-41308   Doc 336     Filed 04/17/20 Entered 04/17/20 10:50:37   Main Document
                                        Pg 5 of 5


 9.   Name of individual completing this form:

                           Michael Barrie, Esq.
